Title: To Benjamin Franklin from James McHenry, 24 August 1784
From: McHenry, James
To: Franklin, Benjamin


				
					Sir.
					Baltimore 24 Augt. 1784
				
				As it may be a satisfaction to the friends of the Marquiss de la Fayette, to learn that his visit to this country has been extremely flattering to its citizens, and that his reception has been marked by every circumstance expressive of gratitude and respect, I thought it would give pleasure to you (of whom I have often

heard him express the liveliest regard) to have it in your power to convey to them this information. He is now with our late general at Mount Vernon, and expected in this town about the first of next month.
				I imagine your official information from this country must be very imperfect, and may continue so for some time unless Mr. Jay who has arrived accepts the department of foreign affairs.— You know I suppose that Congress left a committee of the States; but this committee is in effect at an end without the form of an adjournment. I went down to Annapolis the 1[0]th instant, to releive Mr. Chase (a delegate from this State) but I might as well have remained at home, for Mr. Dana and Mr. Blanchard had the day before signified their intention to return to their States. There being only nine members present, a motion was made by Gen. Hand to fix the dissolution on those gentlemen; which would have been entered on the journals, had not Mr Blanchard withdrawn just as the yeas and nays were about to be called. This put an end to the committee as he did not chuse to return. Owing to this circumstance we shall have no visible confederal sovereignty before the meeting of Congress at Trenton.— I dare say our enemies in Europe will construe this event into a proof of a spirit of disorder and disunion among the States—not distinguishing between the States and their fluctuating representatives who cannot be always wise—always moderate men. The truth is the Eastern delegates did

not think a committee of the States necessary, and went into it merely because without one they could not have obtained the adjournment to Trenton. The passions and sentiments of Congress descending to the committee terminated in its dissolution as might have been foreseen. The States however have been at no time in greater harmony with each other. N. Carolina has adopted the 5 per Ct. impost— Several of them have passed acts to vest Congress with a power to regulate commerce previous to our recommendation on that subject—while Rhode Island alone resist the impost.
				Your name has been often of late mentioned in Congress, and your letters alluded to in which you press for leave to retire— but your friends have as often hoped that you would serve this country a little longer. We have made treaties—but we want to be certain that we are at peace.
				With the greatest respect I have the honor to be sir your obt st—
				
					
						James McHenry
					
					His Excellency Docr. Franklin.—
				
			